Title: 1778. Avril Vingt-Huit. Mardi.
From: Adams, John
To: 


       Dejeunois, chez nous, avec Messrs. Chaumont, Dubourg, Chaumont le jeune, Franklin, Grandpere et Grandfils.
       M. Dubourg disoit un Conte, touchant, C. Mazarine. Un Officier demandoit, de lui, de le faire un Capitaine, d’une Guarde de son sa Vie. Le Card, repondoit, qu’il n’avoit pas Besoin d’autre Guarde que de son Ange tutelaire.—Ah Monsr. dit rofficier—on, le poussera, avec, un peu de l’au benit.—Oh Monsr. repondoit, le Cardinal Je ne crains point cette eau benite.
       Je crois qu’on riroit, si on verroit, mon francois.
       Je dinai Aujourdhui, chez moi, avec Mr. Lee.—Apres diner, Mr. L. et moi, allames, a la Comedie itallien, ou nous avons vu Monsieur Harlequin, &c.
      